 640DECISIONSOF NATIONALLABOR RELATIONS BOARDSummitville Tiles, Inc.andInternational Brotherhoodof Operative Potters,AFL-CIO-CLC. Case 8-CA-5864May 28, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn December 29, 1970, Trial Examiner James M.Fitzpatrick issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it cease anddesist therefrom and take certain affirmative action, asset forth in the attached Trial Examiner's Decision. Hefurther found that the Respondent had not engaged inother unfair labor practices alleged in the complaintand recommended that such allegations be dismissed.Thereafter, the Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act,the National Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cialerrorwas committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, except as modified herein.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent, Summitville Tiles, Inc., its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's recommended Order, as somodified:'We do not adopt the Trial Examiner's finding that the announcementand granting of a 15-cent-per-hour wage increase by the Respondent to itsemployees violated Section 8(a)(1) There was in our view adequate evi-dence of economic motivation for the increase Thus, the Respondent reliedon a clay tile industry report, other wage surveys from the Cleveland area,and an appraisal of the Respondent's economic condition,as well as anestimte of sales potential for the near future. As for the size of the increase,we do not view that as disproportionate It had been 14 months since thelast increase, yet in the immediately preceding 12-month period, employeeshad received an overall increase of 20 cents per hour, resulting from two10-cent-per-hour increments.1.Delete paragraph 1(h) from the Trial Examiner'srecommended Order and reletter the remaining para-graphs accordingly.2.Substitute the attached Appendix for the TrialExaminer's Appendix.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTcoercively interrogate our em-ployees as to whether they have been talking aboutthe Union,whether they are trying to get the Un-ion in the plant,what they think the Union can dofor them that the Company cannot,or regardingtheir union membership,activities, or desires.WE WILL NOT directlyor indirectly threatenemployees with discharge for talking about a un-ion.WE WILLNOT threaten employees with plantclosure,reduction of hours, or elimination ofChristmas bonus if they select a union as theircollective-bargaining representative.WE WILL NOTthreaten employees with loss ofrent free housing if union activity continues.WE WILL NOTdirectly or indirectly threaten towithhold from employees planned future benefitsor to withdraw from employees existing benefitsbecause of union activity.WE WILL NOTthreaten employees that theCompany will do everything it can to keep theUnion out of the plant.WE WILL NOTpromise employees improvedholidays or other improved working conditionsprovided they cease their union support.WE WILL NOTin any like or related mannerthreaten employees with loss of benefits because oftheir union activity or promise them benefits torefrain from union activity.WE WILL NOTin any like or related mannerinterfere with, restrain,or coerce our employees inthe exercise of their right to self-organization, toform labor organizations,to join or assist labororganizations,to bargain collectively through rep-resentatives of their own choosing, and to engagein concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any or all such activities.SUMMITVILLE TILES,INC.(Employer)190 NLRB No. 126 SUMMITVILLE TILES, INCDatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 1695 Federal OfficeBuilding,1240 East NinthStreet,Cleveland, Ohio 44199, Telephone 216-522-3715.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES M FITZPATRICK, Trial Examiner: This case, triedbefore me at East Liverpool, Ohio, on September 9 and 16,1970,' is a proceeding under Section 10(b) of the NationalLabor Relations Act, as amended (the Act), arising out ofcharges filed May 18 (and amended July 13) by InternationalBrotherhood of Operative Potters, AFL-CIO-CLC (hereincalled the Union). Based thereon a complaint issued hereinon July 31 against Summitville Tiles, Inc. (herein called Re-spondent), alleging violations of Section 8(a)(1) of the Act bythe granting of a wage increase for the purpose of defeatingunion organization,interrogation of employees regarding un-ion activities, threats to employees of loss of benefits, plantclosure, and other reprisals because of their union activities,a promise of benefit to an employee if the employees stoppeddiscussing the Union, and the threat of plant closure, reduc-tion in the hours of work and loss of a Christmas bonus if theUnion became the bargaining representative of the em-ployees. Respondent filed an answer denying the alleged vio-lations.Upon the entire record, my observation of the witnesses,and considerationof the briefs filed by the General Counseland the Respondent, I make the following:FINDINGS OF FACTITHE BUSINESS OF THE EMPLOYERRespondent, an Ohio corporation, has its principal place ofbusiness at Summitville, Ohio, where it engages in the manu-facture of quarry floor tile and glazed floor and wall tiles. Inthe operation of itsbusinessit ships products throughout theUnited States and to some foreign countries and annuallyships products valued in excess of $50,000 directly to pointsoutside Ohio.IITHE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization which admits to mem-bership employees of Respondent.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe issues posed by the pleadings are (1) whether Respond-ent's president, Fred H. Johnson, in April and May unlaw-fully interrogated employees concerning union activities andthreatened them with loss of benefits, plant closure, and otherreprisals because of their union activities; (2) whether during'All dates herein are in 1970unless otherwiseindicated641May Respondent's general superintendent, Hugh Marshall,unlawfully promised a benefit to an employee if he would stopdiscussing the Union; (3) whether during May Respondent'sforeman, Harold Ulman, unlawfully threatened an employeewith plant closure, reduction of hours, and loss of Christmasbonus if the Union became the employees' bargaining repre-sentative; and (4) whether the purpose of the 15-cent-per-hour wage increase granted as of June 1 was to defeat theorganizationof employees by the Union. Although not al-leged in the complaint, a further issue litigated was whetherRespondent's president, in January, unlawfully interrogatedan employee regarding unionactivity.B.The Pierson-Johnson ConversationHistorically, Respondent has operated nonunion. Organiz-ing activity by unions, however, has occurred from year toyear.According to Respondent's president, Johnson, suchorganizing is nothing new and over the past 15 years hefrequently has heard talk about a union.John Pierson, a mill operator in Respondent's color tiledepartment, testified that in late January Johnson ap-proached him at his work station and asked if he had beentalking about a union. When Pierson replied, yes, Johnsonthen asked what he thought the Union could give to themthat he (Johnson) could not. According to Pierson he thenasked Johnson why the Company did not put water fountainsin the plant, and Johnson replied that he had been workingon it, but that it was hard to get a plumber. Johnson also said,according to Pierson, that he was surprised Pierson had beentalking about a union, and ended the conversation with thecomment that he would not fire Pierson for doing so.At the time plant facilities included no drinking fountains.The employees obtained drinking water by filling bucketsfrom a well some distance behind the plant Any employeewanting adrink from a bucket did so byusing a commondipper.Water fountains were already present in the plant inJanuary but were not installed.Johnson denied that in January he discussed water foun-tains with Pierson. He did not directly deny that he had someconversation with him and, specifically, did not deny that hediscussed the Union with him.Considering past history of union organizing at the plant,Johnson's opposition to unionization referred to hereinafter,and the fact that he frequently was in the plant talking withone or another of the 155 employees and would be less likelyto accurately recall a particular conversation than would anindividual employee talking with the boss, I credit Pierson'stestimony. I find that Johnson asked him if he had beentalking about a union and what he thought a union could givethe employees that Johnson could not, and stated his suprisethat Pierson had talked about a union and that he would notfire him because of it.C.TheForemen's MeetingBoth Johnson and General Superintendent Hugh Marshalladmit having knowledge of union activity in the plant some-time in March when the pace of union organizing increased.At a regular meeting with his supervisors,about that time,Johnson discussed the union campaign with them and in-structed them as to what they should and should not do aboutit.According to Marshall, the foremen were instructed gener-ally that they could not threaten or intimidate employees norsay benefits would be taken from them nor punish them forany activity they might have on behalf of the Union norinfringe in any way on the employees' right to organize asthey saw fit.But if questions were asked,they should try toanswer them.According to Johnson he read to the foremenfrom a long prepared list of do's and don'ts for supervisors, 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDomitting only those items which he felt were questionable.The general tenor of the instructions read was antiunion.Among the instructions read were ones to the effect that asupervisor could not ask employees for an expression of theirthoughts about a union or its officers, or how they intendedto vote, or about internal union affairs; nor could they dis-criminate against employees supporting the Union by inten-tionally assigning undesirable work to them, but could makeassignmentsof preferred work, overtime, and shift preferenceso long as such was done without reference to employeeparticipation or nonparticipation in union activities; theycould layoff, discipline, and discharge employees for cause solong as such action followed customary practice and wasdone with regard to union membership or nonunion member-ship, but they could not threaten loss of jobs, reduction ofincome, discontinuance of any privilege or benefit presentlyenjoyed, or use any intimidating language designed to influ-ence an employee in the exercise of his right to belong or torefrain from belonging to a union, nor threaten, discharge,discipline, or lay off an employee because of his union ac-tivity, nor threaten to close or move the plant or drasticallyreduce operations if a union would be selected as a represent-ative, nor take any action intended to impair the status of anemployee or adversely affect his job or pay because of hisactivity on behalf of the Union; and although they could notpromise employees a pay increase, promotion, betterment,benefit, or special favor if they stay out of the Union or voteagainst it, they could tell employees about the benefits theypresently enjoyed, avoiding veiled promises or threats, andcould actually campaign against the Union.D. The Messer-Johnson ConversationEmployee Leon Messer testified that sometime in AprilJohnson called him away from his work station and askedhim if he had been talking about the Union. When Messeradmitted that he had, Johnson asked him what he thought theUnion could do for him. Messer replied that he thought theUnion would get the employees vacations, holidays off,cleaner restrooms, drinking fountains, and better insurance.Regarding holidays, Johnson said he would do what he couldpossibly do if Messer ceased supporting the Union althoughhe did not firmly promise to grant any benefits. He did say,according to Messer, "The union can't give you anything, itcomes from me." As he walked away he said he would doeverything he could to keep the Union out.Johnson denied having a conversation with Messer in Aprilin which he asked him what he thought the Union would dofor him. He did agree, however, that in April he had had adifferent conversation with him in which they discussed thefinancing of a home which Messer was buying and the pros-pects regarding work and interest rates in the future. It is notclear from the record whether the two had more than oneconversation.I credit the testimony of Messer over that of Johnson re-garding this alleged incident for the same reasons I creditPiersonAccordingly, I find that in April Johnson interro-gated Messer at his work station as to whether Messer hadbeen talking about the Union and as to what Messer thoughtthe Union could do for him, suggested he would do what hecould to improve employee holidays, without firmly promis-ing to do so, if Messer ceased his union support, and furtherstated that the Union would not give him anything becauseit came from Johnson and that he (Johnson) would do every-thing he could to keep the Union out.E.The Fillman-Marshall ConversationAs indicated earlier there were no modern facilities fordrinking water in the plant during the early part of 1970although drinking fountains which were not hooked up werestanding in the plant.Danny Fillman,a mill operator forRespondent, testified that in the first part of May he andGeneral Superintendent Marshall had a conversation on thesubject in Fillman's department. Fillman, according to histestimony, asked Marshall when the water coolers were goingto be put in and was told by Marshall that he did not wantto put one in because it would make Johnson look like he wasbuckling under to the Union. On cross-examination Fillmanagreed that Marshall did not directly tell him that the foun-tains would not be put in.Marshall testified generally about the water fountains. Hecould not, however, recall having a conversation with Fill-man on the subject. He specifically denied stating to Fillmananything to the effect that if the water fountains were put initwould make it appear as if Johnson were buckling underto the Union. But he did state that he made that comment toone of the other witnesses. The record does not indicatewhich one.Based on the foregoing I find that Marshall did state to anemployee in early May that he did not want to install a waterfountain at that time because it would appear as if Johnsonwere buckling under to the Union. In the circumstances it isunnecessary to determine whether that employee was or wasnot Fillman.F.The Kramer-Ulman ConversationMarion Kramer, employed by Respondent as a grinder,testified that before starting time one morning in mid-Maywhile in the grinding department he asked Foreman HaroldUlman what would happen if the Union got in, and Ulmananswered that if Johnson did not shut the plant down, hewould reduce working time to 40 hours per week and proba-bly take away the Christmas bonus. At the time employeeswere regularly working 48 hours per week and had cus-tomarily received a Christmas bonus.Ulman's version of the incident was that the Union hadbeen passing out handbills that morning and that Kramerhanded him one of the handbills and asked him what hethought about it. To this Ulman replied, according to hsi owntestimony, that he did not think much of it, and whenKramer asked him why, he added that in the past 23 yearshe had never been laid off or been on strike and if a unionshould get into the plant it was possible that there would bea strike or even a closing of the plant. He specifically deniedsaying that Johnson might reduce hours from 48 to 40 orremove the Christmas bonus. On cross-examination Ulmanwas asked, "What made you mention to Marion Kramer that,'if the Union got in the plant, the plant would close."' To thishe replied, "I had been acquainted with people that workedwith unions that have been closed and,Iguess,that'smyreason for stating that."On cross-examination, Kramer had admitted that anotherwitness, John Rardon, had, the previous week, threatenedhim with physical violence if he did not appear to testify atthe hearing. He testified that, "John said I better talk for theUnion. And I told him I was going to tell the truth as I seenit and he said, `Well that's all I want you to do is to say thetruth." And he said, `If you don't' and he was laughing at thetime and he said, `If you don't, I will get you outside.' WellI told him I wasn't scared of him and that's about all therewas to it and we laughed it off." SUMMITVILLE TILES, INC.643In resolving the differences between their stories, I creditthe version of Kramer over that of Ulman even thoughKramer was the object of the so-called jokingly made threatby Rardon. Kramer's willingness to disclose the Rardon con-versation demonstrates forthrightness. In assessing Ulman'stestimony I have considered the March instructions to fore-men and concluded they were too general and too numerousto have provided any significant guideposts to Ulman 2months later. Accordingly, I find that in mid-May in a con-versation initiated by rank-and-file employee Kramer, Fore-man Ulman answered Kramer's question as to what wouldhappen if the Union got in by saying words to the effect thatif Johnson did not shut the plant down, he would reducehours to 40 per week and probably eliminate the employees'Christmas bonus.G. The Rardon-Johnson ConversationJohn Rardon, a pugmill operator in Respondent's plant,testified that sometime in May Johnson walked up to him inthe waxer department of the plant and asked him if he wastrying to get a union in the plant. According to Rardon hereplied that it was nobody's business but his own, whereuponJohnson remarked that, "being as I own the plant, I think itismy business." Johnson then asked him, according to Rar-don, what he thought the Union would do for him that he(Johnson) could not. Rardon replied he thought they couldget drinking fountains, paid holidays, and better insurance.Johnson then stated that they (meaning the Union) could notget him anything, that, "I pay you and they don't."In addition to being an employee in Respondent's plant,Rardon occupies, rent free, a house owned by Johnson, hisonly obligation being to keep the place up. This saves him $60to $70 a month in rent. In the above-described conversationthe subject of his occupancy was also discussed, Johnsonsaying, according to Rardon, "You live in my house, pay norent, and you want to get a union in here and have the nerveto ask for more money." Rardon testified that he then askedif this meant he would be moving and Johnson replied, "Itamounts to about that if this union talk doesn't stop."They also talked about water fountains in the plant, John-son showing to Rardon a paper indicating where the foun-tains were to be located in the coming summer. After lookingat the paper Rardon expressed his disbelief, and, accordingto him, Johnson then remarked, "Well, I don't know whetherwe're going to put them in or not if this talk doesn't diedown."It is clear from Rardon's testimony that he was dissatisfiedwith the insurance program in effect in the plant, a programunder which the employees paid the premiums. It is also clearfrom his testimony that he was completely ignorant regardingthe provisions of the insurance program even though he heldthe view that it was no good.In his testimony Johnson agreed that he had had a conver-sation with Rardon but disputed Rardon's version that John-son had asked him if he was trying to get a union in or askedhim what he thought a union could do for him that he (John-son) could not. He also denied that he discussed the house inwhich Rardon lived. According to Johnson, Rardon had putin a claim under the insurance program as a result of whichthe insurance company had requested certain informationfrom Rardon which he had not supplied. At the time of thealleged conversation, according to Johnson, he had on hisdesk the third unanswered request from the insurance com-pany for the information, and he brought this request toRardon stating that he did not think Rardon's complaintsabout the insurance were justified. According to Johnson, itwas in this conversation that Rardon asked him if he wouldhave to move and Johnson told him no. Johnson could notexplain, however, what prompted Rardon's question.According to Johnson, Rardon also asked about the waterfountains and Johnson told him they were working on it, towhich Rardon observed that he did not believe it. Johnsontestified that he then went to his office and returned with areport regarding water fountains which he showed to Rar-don. The conversation then terminated, according to him.Johnson denied saying they would not be put in if the talk didnot die down.Although in demeanor Johnson was a more impressivewitness than Rardon, he was unable to explain why Rardonhad asked if he would have to move out of his rent free house.It seems to be more probable that the house occupancy cameup as a logical part of the conversation. This is more consist-ent with Rardon's version of the conversation. I note also thatRardon testified without contradiction that the conversationwent on for a substantial time, a half to three quarters of anhour. In such a circumstance a wider range of topics wasmore likely covered. Accordingly, I credit Rardon's versionas the more probable and find that Johnson initiated theconversation by asking Rardon if he was trying to get theUnion in the plant and shortly thereafter followed that withthe query as to what Rardon thought the Union could do forhim that Johnson could not, and when Rardon indicateddrinking fountains, paid holidays, and better insurance, John-son utterd words to the effect that the Union could not getanything, that Johnson paid him and the Union did not. Ifurther find that Johnson remonstrated with Rardon whooccupied his house rent free by saying, "You live in my house,pay no rent, and you want to get a union in here and havethe nerve to ask for more money." And when Rardon thenasked if that meant he would be moving, Johnson replied, "Itamounts to about that if this union talk doesn't stop."I alsofind that they discussed water fountains and at the end oftheir discussion in that regard Johnson indicated that he didnot know whether or not the Company would put them in "ifthis talk doesn't die down." Although themeaningof "talk"is not specifically explained in the record I find that in thecircumstances Johnson meant talk about the Union.H. The Group TalksAlso during May, Johnson talked to all of the employeesin groups, holding about six or seven sessions, regarding un-ion organizing that had been taking place. In March he hadbecome aware of increasing union activity which continuedthrough April and May. He was under the erroneous impres-sion that the Union involved was the Brick and Clay Work-ers. In fact, two other unions were engaging in organizing, theInternational Laborers Union and the Charging Party herein(International Brotherhood of Operative Potters, AFL-CIO-CLC). According to Johnson, he had from time to time beenasked questions by employees about what they could do re-garding unions.In his talks, according to Johnson, who was the only wit-ness to testify regarding them, he tried to answer the ques-tions which had earlier been asked by employees by tellingthem what he knew about unions. In these discussions, hetestified that he did not at any time threaten discharge,layoffs, reduced benefits, or reduced hours. He did, however,bring up the subject of other plants within a radius of about20 to 30 miles. He referred, among others, to the plant ofMetropolitan Industries which went broke when it was struckand which he then bought. He also mentioned R. Thomasand Son in Lisbon, Ohio, which closed when the plant wasstruck and has not since operated. Johnson testified that hedid not mention why these plants closed, that he only re-ported events which had appeared in the newspapers, saying 644DECISIONSOF NATIONALLABOR RELATIONS BOARDthat these plants were having union problems and theyclosed.He also mentioned a plant known as Excelsior Pro-ducts which he owned and which went broke because ofobsolescence.Johnson also mentioned in these talks that he was familiarwith the union contract of the Brick and Clay Workers,having worked with one at a plant in Lisbon. His purpose inmakingsuch references, he testified, was to show that he wasfamiliar withunionoperations, was not frightened by them,and that he could live with one if need be. He told the em-ployees that he was familiar with how a union operates.I.The June RaiseEffective June 1, the Respondent raised its employees'wages 15 cents per hour. Johnson announced the raise in aletter to all employees on June 4. In addition to announcingthe raise, the letter conveyed Johnson's views disfavoring theUnion. It is not alleged or contended that the letter independ-ently violates the Act.The raise of June 1 was the 12th raise given the employeessince1959. The first six of theseraisesfrom 1959 to 1965 werein the amount of 5 cents each. The next five from 1965 to 1969were for 10 cents; The last raise of June 1, 1970, was thelargest, 15 cents. On these dozen raises, two, in 1959 and thefirst of two raises in 1965, were granted in March; one, in1969, was given in April three, on 1962,1967,and 1970, werein June, three were in August 1961, 1966, and 1968; and threewere in September 1963, 1964, and 1965.Respondent's president, Johnson, testified that the June 1increase was not granted for the purpose of destroying em-ployee interest in the Union but rather because it was hiscustom and desire to keep abreast of, and, if possible, aheadof industry in every respect, and that the 6-percentincreaseof June 1 was modest compared with raises given by otherindustriesAccording to him, he was influenced in making hisdecision to grant the increases by a May 8 survey of the ClayTile Industry predicting moderately rising wage rates duringthe second half of 1970 and reporting a 14-cent increase in theindustry from $2.45 in the first quarter of 1969 to $2.59 in thefirst quarter of 1970 Respondent's own figures show that bya 10-cent raise given April 5, 1969, it raised its hourly rateto $2.50 and by the June 1, 1970, raise in question herebrought its hourly rate up to $2.65. In addition to relying onthe Clay Tile Industry report, Johnson testified that he wasinfluenced by information from wage surveys in the Cleve-land, Ohio, area and by Respondent's own economic situa-tion including its estimated sales.The record indicates that the June 1, 1970, raise, an in-crease of 6 percent, was the largestsingleraise given duringthe period since 1959, for which evidence was submitted. In1965, however, two raises were given, one of 5 cents and oneof 10 cents, totaling 15 cents, which together amounted to anincreaseof 7.56 percent.Johnson testified also that the timing of the June 1 raise wasnot unusual. In this the record bears him out in that one-fourth of the raises in the last 11 years had been in June.J.DiscussionFrom the above facts it is clear that Johnson,on severaloccasions,and Marshall and Ulman,each on single occa-sions, acted in a manner contraryto therequirements ofSection 8(a)(1) of the Act.Thusin January when Johnson, Respondent's president,spoke with Pierson,a rank-and-file employee,at his workstation and asked him if he had been talking about the Union,his query,in the circumstances,was inherently coercive andan interference with the employees'statutory rights. Fromthat starting point and with the employee admitting that hehad been talking about a union, Johnson's followup questionof what the employee thought the Union could give him thatJohnson could not, was an extension of this coercion andinterference. Johnson added emphasis to his conduct by ex-pressing his surprise that Pierson had been talking about theUnion. His final comment that he would not fire the employeefor doing so carried the implied threat that in the future hemight fire him if he did.The same reasoning is applicable to Johnson's questioningof employee Messer in April. His indication to Messer thathe would do what he could to improve employee holidays ifMesser ceased his union support, while not a firm promise,was nevertheless something of a carrot offered on the condi-tion that Messer abandon his union support, and was, there-fore, an interference with the employees' statutory rights. Inaddition, for Johnson to couple with this unlawful interroga-tion and inducement, the statement that he would do every-thing to keep the Union out, was, in context, a threat of futureaction including unlawful action of a similar nature becausethe presence of the unlawful interrogation and inducement inthe conversation at issue here gave meaningful direction towhat otherwise might have been an ambiguous generality.Similarly Johnson's May conversation with employee Rar-don included an unlawful interrogation as to whether theemployee was trying to get the Union in the plant followedshortly thereafter by the query, which I conclude is similarlyunlawful, as to what the employee thought the Union coulddo for him that Johnson could not. In addition in this conver-sation Johnson threatened to deprive Rardon of the benefit ofrent free housing if the union talk continued. This was clearlyan unlawful coercive threat, as was also his comment toRardon that he did not know if the Company would installthe water fountains if the union talk did not die down. Iconclude, therefore, that for these reasons Johnson's conver-sations with Pierson, Messer, and Rardon were violations byRespondent of Section 8(a)(1) of the Act.Akin to Johnson's comment to Rardon regarding the waterfountains was Marshall's statement to an employee in earlyMay to the effect that he did not want to install water foun-tains at that time because it would appear as if Johnson werebuckling under to the Union Installation of water fountainswas an obvious employee benefit for which the employeeswere hoping. Marshall's comment indicated to the employeesthat the benefit was being withheld because a union was in thepicture and to grant the benefit would put the employer in anundesirable light. Such a comment clearly would discourageemployee su pport for the Union, and accordingly violatedSection 8(a (1) of the Act. In his brief the General Counselnotes that the water fountains were in fact installed sometimesubsequent to June 1, urging the fact of installation as aviolation of the Act. However, no such allegation appears inthe complaint nor was an issue founded on the event ofinstallation of the water fountains (as distinguished fromthreats not to install) litigated at the hearing. I consider theGeneral Counsel's argument in this regard to be withoutmerit.As to the Kramer-Ulman conversation in May, that toowas coercive, even though the conversation was initiated bythe employee, because the foreman's response, for which Re-spondent is responsible, tied his alternative predictions ofplant shutdown or reduced workweek and elimination of theChristmas bonus to the exercise of managerial discretion. Assuch, it constituted a threat that these events might or wouldbe brought about by management if the Union achieved rep-resentative status and thus coercively influenced the em-ployees not to support the Union. For thesereasons I con-clude that by Ulman's statements Respondent violatedSection 8(a)(1) of the Act. SUMMITVILLE TILES, INCI reached a contary conclusion with regard to Johnson'sMay talks to six or seven groups of employees. The onlyevidence offered on the subject was Johnson's own testimonyand according to him his remarks did not go beyond pointingout known facts with respect to other plants in the area whichhad had union problems and which had closed, without in-dicating the reason they closed. On the basis of the recordbefore me there is insufficient evidence on which to concludethat he was attributing such plant closures to managementdecisions and that the employees could expect the same atRespondent's plant. Accordingly, I conclude that the evi-dence is insufficient to establish that in such talks Johnsoncommitted an unfair labor practice.With respect to the 15-cent-per-hour raise effective June 1,Respondent offered evidence of economic justification andconsistency with past practice. Assuming that some eco-nomic justification existed for the raise and also (as I havealready found) that the timing of the June 1 raise in the lightof past practice was not unusual, I nevertheless conclude thatitwas granted at least in part to induce the employees toabandon whatever support they were giving to the Union. Itwas not only the largest single raise which had been given theemployees, but its purpose might be assessed in light of John-son's talks in May and particularly in light of his June 4 letterto the employees which coupled announcement of the raisewith a frank appeal to reject the Union, and the evidence ofeconomic justification and past practice falls short of estab-lishing that either ground necessitated the increase at the timeitwas given. I conclude that the granting of the raise, as wellas the announcement of it, was intended to influence theemployees against the Union and therefore constituted a vio-lation by Respondent of Section 8(a)(1) of the Act.St.LouisCar Division General Steel Industries, Inc.,184 NLRB No.55;N.L.R.B. v. Exchange Parts Co.,375 U.S. 405; see alsoH.M. Parker & Son,179 NLRB No. 87.IV THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connection with its operations described in sec-tion I, above, have a close, intimate, and substantial relation-ship to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning of Sec-tion 2(2), engaged in commerce within the meaning of Section2(6), and business activities affecting commerce within themeaning of Section 2(7) of the Act.2.The Unionis a labor organization within the meaningof Section2(5) of the Act.3.By interfering with,restraining,and coercing employeesin the exercise of rights guaranteed in Section7 of the Act,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) ofthe Act.4. Such unfair labor practices affect commerce within themeaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent engaged in unfair laborpractices in violation of Section 8(a)(1) of the Act, I recom-mend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct. Nothing in the Order hereinafter recommended is in-tended to require Respondent to rescind any wage increase orbenefit already granted employees.645Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:ORDER'Respondent, Summitville Tiles, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Coercively interrogating its employees as to whetherthey have been talking about the Union, whether they aretrying to get the Union in the plant, what they think theUnion can do for them that Respondent cannot, or regardingtheir union membership, activities, or desires.(b)Directly or indirectly threatening employees with dis-charge for talking about a union.(c) Threatening employees with plant closure, reduction ofhours, or elimination of Christmas bonus if a union is selectedas their collective-bargaining representative.(d) Threatening employees with loss of rent free housing ifunion activity continues.(e)Directly or indirectly threatening to withhold fromemployees planned future benefits or to withdraw from em-ployees existing benefits because of union activity.(f)Threatening employees that it will do everything it canto keep the Union out of the plant.(g) Promising employees improved holidays or other im-proved working conditions provided they cease their unionsupport.(h) Granting employees wage increases or other benefits forthe purpose of influencing them against the Union.(i) In any like or related manner threatening employeeswith loss of benefit because of their union activity or promis-ing them benefits to refrain from union activity.(1) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of their right toself-organization, to form labor organizations, to join or assistlabor organizations, to bargain collectively through repre-sentatives of their owo choosing, and to engage in concertedactivities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all suchactivities.2.Take the following affirmative action:(a) Post at its plant in Summitville, Ohio, copies of theattached notice marked "Appendix."' Copies of said notice,on forms provided by the Regional Director for Region 8,after being duly signed by Respondent's representative, shallbe posted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(b) Notify the Regional Director for Region 8, in writing,within 20 days from the receipt of this Decision and Recom-'In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposes'In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelationsBoard" shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board " 646DECISIONSOF NATIONALLABOR RELATIONS BOARDmended Order, what steps have been taken to comply here-IT IS FURTHER ORDERED that the complaint be dismissedwith.'insofar as it alleges violations of the Act not specifically foundherein'In the event that this Recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to readthe date of this Order, what steps Respondent has taken to comply here-"Notify the Regional Director for Region 8, in writing, within 20 days fromwith "